Opinion by
Mr. Justice Mitchell,
This case was ruled by the learned judge below in exact accordance with our decision when it was here before : Devers v. York, 150 Pa. 208. One of the plaintiff’s points on that trial was, that “ the ordinance of March 30, 1888 was valid, and being unrepealed at the time of plaintiff’s election as one of the city’s assessors, the compensation therein fixed at three dollars a day could not be lawfully increased or diminished during the term for which he was elected,” and in reversing the judgment we said of the ordinance that “ it fixed the appellant’s compensation, and this could not be changed during his term: Act of May 23,1889, art. V. sec. 3, cl. 13, P. L. 289.” The main contention in that case was upon the validity of the ordinance, and the present point therefore was not elaborated, but it was necessarily considered and determined. We are asked now to reconsider and decide it differently, mainly upon argument drawn from the form of the clause, and its position in a long act. We see no sufficient reason why we should do so. The proviso refers in terms to officers elected as well as appointed under ordinances, and presumably is of general application. That view of it is in accordance with the policy indicated by the constitution as to the compensation of public officers, and with the terms of much of the legislation upon kindred subjects. We are not required to be astute in making a departure in this one class of officers from the line of general policy. While the position of a proviso in a statute, has a great and sometimes controlling influence upon the extent of its applicability, yet the inference from its position cannot override its plain general intent.
Judgment affirmed.